                                             Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 1 of 15




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                     NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6         MARCO ANTONIO ALFARO GARCIA, ET AL.,              CASE NO. 14-cv-01775-YGR
                                   7                       Plaintiffs,
                                                                                               ORDER RE: LETTER AT DKT. NO. 139
                                   8                 vs.

                                   9         JEH JOHNSON, ET AL.,
                                  10                       Defendants.

                                  11

                                  12             The Court has received and reviewed the letter filed by Mr. Adiel Concepcion Vazquez.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 139.) For clarification, the class action settlement in the above-captioned mater applies

                                  14   only to the following Settlement Class:

                                  15          All persons who, during the term of the Settlement Agreement:

                                  16          a. are or will be subject to a reinstated order of removal under 8 U.S.C. § 1231(a)(5) or an
                                                 administrative removal order under 8 U.S.C. § 1228(b);
                                  17

                                  18          b. have expressed, or in the future express, a fear of returning to his or her country of
                                                 removal;
                                  19
                                              c. are detained in the custody of the Department of Homeland Security (“DHS”); and
                                  20
                                              d. have not received, or do not receive, an initial reasonable fear determination by USCIS
                                  21             under 8 C.F.R. § 208.31 within ten (10) days or referral to USCIS; but
                                  22          e. the Settlement Class does not include any person who would otherwise be in the class if
                                                 such individual receives his or her reasonable fear determination.
                                  23

                                  24   (See Settlement Agreement, Dkt. No. 133-1.)1 If Mr. Concepcion Vazquez does not fall within

                                  25   this class definition, he is not a member of the class.

                                  26   ///

                                  27
                                                 1
                                  28           The Settlement Agreement is attached as Exhibit 1 hereto for Mr. Concepcion Vazquez’s
                                       convenience.
                                         Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 2 of 15




                                   1          Mr. Concepcion Vazquez is advised to contact Class Counsel at the following address:

                                   2          Class Counsel:
                                   3          Alfaro Garcia Class Action Settlement
                                              c/o ACLU Foundation of Southern California
                                   4          1313 West 8th Street
                                              Los Angeles, California 90017
                                   5

                                   6   Class Counsel may contact the Court if necessary regarding this matter.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: April 1, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  10                                                       UNITED STATES DISTRICT COURT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 3 of 15




                      EXHIBIT 1
          Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 4 of 15




 1


 2                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 3                                     OAKLAND DIVISION
 4
     MARCO ANTONIO ALFARO GARCIA,                           Case No. 4:14-cv-01775-YGR
 5
     CREDY MADRID CALDERON, GUSTAVO
 6   ORTEGA, and CLAUDIA RODRIGUEZ DE
     LA TORRE, on behalf of themselves and all
 7   others similarly situated,
 8
     Plaintiffs,
 9
     v.
10

     JEH JOHNSON, Secretary ofHomeland
     Security, LEON RODRIGUEZ, Director of ~
11


12   U.S. Citizenship and Immigration Services, )


                                                        l
     and JOSEPH LANGLOIS, Associate Director )
13   ofRefugee, Asylum and International        )
14   Operations,

15   Defendants.
     ___________________________ )
16

17                            SETTLEMENT AGREEMENT AND RELEASE
18   Plaintiffs in the above-caption ed matt r on behalf of themselves and all Class Members
     (co llecti vely 'Plaintiff Class") and Defend ant Jeh John n, in hi s o ffi cial capac ity as Secretary
19   of HomeJand ecurity Leo n Rodriguez in hi offi cial capacity as Director of U.S. Citizenshi p
     an d Immigration ervi ces ( 'USCfS") and Joseph Langlo is, in his official capac ity as Associate
20   DirectOJ' of USCJS Refugee, Asylum, and International Operations ('Defendants ), by and
     through their attorneys, hereby enter into this Settlement Agreement and Release ("Agreement ),
21   as ofthe date it is executed by all parties hereto (th e Agre ment Date ) and effective upon
     approval of the Court pursuant to Rule 23 ofthe Federa l Ru.les of Civil Procedure.
22
     WHEREAS:
23
          A. On April17, 2014, Plaintiffs commenced a civil acti n again t Defendants on behalf of
24           themselves and all others similarl y sit uated, ca pt ioned Garcia, et al., v. Johnson, et al.,
             United States District Court for the Northern Di stri ct of alifornia Case No. 4: 14-cv-
25           01775-YGR (the "Action"), and sought class certification, designation of Class Counsel,
             and declaratory and injunctive relief.
26
          B. The United States District Court for the Northern District of California certified the
27           proposed class with some modifications; appointed Class Counsel on November 21,
             2014; and denied Defendants' motion to dismiss on the same date.
28
                                     Settlement Agreement and Release-1
           Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 5 of 15




 1        c.     efendants deny all liability with respect 1o the Action deny that they have engaged in
               any wrongdoing deny the allegations in the omp laint deny that they comm itted any
 2             vi lation flaw, deny that they acted improperly in any way and deny liability of any
               kind to the Plaintiffs or the Plaintiff Class, but have agreed to the settlement and
 3             dismissal of the Action with prejudice in order to: (i) avoid tb ub tantial expense
               inconvenience, and distraction of protracted litigation· and (ii) fmally put to rest and
 4             terminate the Action and any and all Settled '!aim as defined in ectlon 1.1.
 5        D. Both the Plaintiff Class and Defendants have conducted discussions and arm's length
             negotiations regarding a compromise and settlement of the Action with a view to settling
 6           all matters in dispute.
 7        E. Considering the benefits that the Plaintiffs and the Plaintiff lass will receive from
             settlement ofthe Action and the risks of litigation, C ia . Counse l have concluded that the
 8           terms and conditions of this Agreement are fair, rea enable, and in the best interests of
             the Plaintiffs and the Plaintiff Class; Plaintiffs have agreed that Defendants shall be
 9           released from the Settled Claims pursuant to the terms and provisions of this Agreement;
             and have agreed to the dismissal with prejudice of all Settled Claims as defined in
10           Section 1.1.
11
     NOW THEREFORE it is h reby STIPU AT ; AND AGREED, by and among the parties to
12   thi Agreement, through their respective attorneys ubJ ect to the approval of the Court pur uant
     to Rule 23( ) ofthe Federal Rules of Civ il Procedure, 111 con icleration of the benefit fl wing t
13   the parties hereto fi·om the Agreement, that the Settled Claim hall be compromised settled
     forever relea ed, barred, and dismissed with prejudice upon and subject to the following terms
14   and conditions:
15   I.         DEFINITIONS:
16        Wherever used in this Agreement, the following terms have the meanings set forth below:
17             A.    "Action" means the civil action captioned Garcia, eta/., v. Johnson, et al., United
                     States District Court for the Northern District of California Case No. 4: 14-cv-
18                   01775-YGR.
19             B.    "Effective Date of Settlement" or "Effective Date" means the date upon which this
                     Agreement shall become effective, as set forth in Section VI., below.
20
               C.    "Plaintiff(s)" means Marco Antonio Alfaro Garcia, Credy Madrid Calderon,
21
                     Gustavo Ortega, and Claudia Rodriguez de Ia Torre.
               D.    "Class Member(s)" means any person who, during the period of this Agreement:
22
                    a. is or will be subject to a reinstated order of removal under 8 U.S.C. § 1231(a)(5)
23                     or an administrative removal order under 8 U.S.C. § 1228(b);
                    b. has expressed, or in the future expresses, a fear of returning to his or her country
24
                       of removal;
25                  c. is detained in the custody ofthe Department of Homeland Security ("DHS"); and
26
                    d. has not received, or does not receive, an initial reasonable fear determination by
                       USCIS under 8 C.F .R. § 208.31 within ten (1 0) days of referral to US CIS;
27                     however,

28
                                      Settlement Agreement and Release-2
           Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 6 of 15




                  e. the defined class does not include individuals who have received their reasonable
 1                   fear determination.
 2           E.    Unless otherwise specified, all periods of time expressed within this Agreement of
                   thirty (30) days or fewer shall be calculated as court days; i.e., any day in which the
 3                 federal courts are not in session shall not be counted.
 4
             F.    "Plaintiffs' Counsel" or "Class Counsel" means Michael Kaufman, Carmen Iguina
                   and Ahilan T. Arulanantham ofthe American Civil Liberties Union ("ACLU") of
 5                 Southern California, Julia Harumi Mass of the ACLU of Northern California,
                   Claudia Valenzuela and Charles Roth ofthe National Immigrant Justice Center,
 6                 and John D. Pingel, Timothy R. Carraher, David Z. Smith, Christopher R. Murphy
                   and James A. Rolfes ofReed Smith LLP. Should these entities change their
 7                 names or merge with other entities, those new entities shall also qualify as Class
                   Counsel.
 8
             G.    "Defendants" means Jeh Johnson, in his official capacity as Secretary ofHomeland
 9
                   Security, Leon Rodriguez, in his official capacity as Director ofUSCIS, and
                   Joseph Langlois, in his official capacity as Associate Director ofUSCIS Refugee,
10                 Asylum, and International Operations, their predecessors and successors, their
                   departments and agencies, and their past or present agents, employees, and
11                 contractors.
             H.    "Quarter" means Fiscal Year Quarters.
12
             I.    "Settled Claims" means the claims that were asserted by Plaintiffs on behalf of
13                 themselves and the Class Members in this Action, including claims regarding the
                   process of referral by U.S. Immigration and Customs Enforcement ("ICE") to
14                 USCIS, under 8 C.P.R. §§ 208.31 (b), 238.1 (f)(3), or 241.8(e), for a reasonable fear
                   determination, and the process ofUSCIS's determination as to whether the asserted
15                 fear is reasonable.
16           J.    "Settlement" means the settlement provided for in this Agreement.
             K.    "Published training guide or manual" refers to any new or revised version of a
17
                   training guide or manual (including interim or draft documents) that is issued,
18
                   promulgated or otherwise distributed by ICE after the Effective Date, but does not
                   include guidance regarding specific and limited issues dealing with reinstatement
19                 of removal and/or administrative removal.

20
     II.     RELEASE: SCOPE AND EFFECT OF RELEASE
21
             A.    On the Effective Date, the Plaintiffs and the Class Members, on behalf of
                   themselves, their heirs, executors, administrators, representatives, attorneys,
22
                   successors, assigns, agents, affiliates, and partners, and any persons they represent,
23
                   by operation of any final judgment entered by the Court, shall have fully, finally,
                   and forever released, relinquished, and discharged the Defendants of and from any
24                 and all of the Settled Claims, and the Plaintiffs and the Class Members shall forevet
                   be barred and enjoined from bringing or prosecuting any Settled Claim against any
25                 of the Released Parties. This Release shall not apply to claims that arise or accrue
                   after the termination of this Agreement.
26
             B.    This Agreement is subject to and contingent upon Court approval under Rule 23(e)
                   ofthe Federal Rules ofCivil Procedure.
27

28
                                   Settlement Agreement and Re l ease-3
            Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 7 of 15




     III.     REASONABLE FEAR PROCESSING
 1
              A.   For individuals in the custody ofiCE who have been issued either a reinstated
 2                 order ofremoval under 8 U.S.C. § 1231(a)(5) or an administrative order ofremoval
                   under 8 U.S.C. § 1228(b), and who express fear ofreturn to the designated country
 3                 of removal, ICE shall refer the individual immediately, as practicable, to USCIS for
                   a determination of whether that expressed fear is reasonable, after both (i) the
 4                 issuance of the removal order, and (ii) the individual's expression of fear.
 5                  1. ICE shall reduce the amount of time between (i) the "triggering date" and (ii)
                       the referral date to USCIS (the "benchmark") to an average of five days or
 6                     less no later than one year from the Agreement Date. The "triggering date"
                       shall be the latest date of:
 7                          i. The date ICE assumes custody;
                            ii. The date of issuance of either a reinstated order of removal under 8
 8
                                U.S.C. § 1231 (a)(S) or an administrative order of removal under 8
 9
                                U.S.C. § 1228(b); and
                           iii. The date on which an alien expresses a fear of return.
10
                    2. After one year, ICE will propose to Plaintiffs a new, lower benchmark for
11                     such referral times. The parties shall either agree to that benchmark as
                       proposed or will meet and confer to decide upon a new benchmark.
12
                    3. ICE shall regularly report to Plaintiffs information on the referral process.
13                          i. ICE will make its best efforts to modify its internal systems t o track
                                 the following information: (1) the total number of cases re ferr d· (2)
14                               the average number of day fo r re ferra l ; (3) the total number of
                                 referra l whi ch took more than 5 days; and (4) the total number of
15                               referral s whi ch took more than 10 days. If successful, ICE will
                                 provid e to Pla Lntifts a report containing these statistics both by area of
16                               respons ibility and nationa lly according to the schedule provided in
                                 subsection (ii). If efforts to modify internal systems prove
17
                                 unsuccessful, Defendants ' Counsel shall immediately report this fact
                                 to Plaintiffs ' Counsel, and the parties will meet to discuss alternate
18
                                 reporting arrangements. In all events, Defendants' Counsel shall
19
                                 provide Plaintiffs with a progress report on ICE's efforts to modify its
                                 databases, and whether the proposed changes are feasible, within six
20                               months after the Agreement Date.
                          ii .   The first report is due no later than one year and one month from the
21                               Agreement Date. Thereafter, ICE will provide quarterly reports on the
                                 first business day of the second month following the end of each
22
                                 quarter.
23            B.   ICE shall refer an individual to USCIS by sending a referral package to USCIS.

24                  1. A "proper" referral package consists of:
                            i. Either:
25                               (1) A fully executed Form I-851A, Final Administrative Removal
                                 Order, or
26
                                 (2) A fully executed Form I-871, Notice ofIntent/Decision to Reinstate
                                 Prior Order, including the prior order of removal; and
27

28
                                    Settlement Agreement and Release-4
     Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 8 of 15




                     11.An indication, whether in oral, written, or electronic form, that the
 1
                        individual has made a fear claim during the reinstatement or
                        administrative removal process.
 2
             2. For the purposes ofthis provision, with regard to the Form I-851A, "fully
 3
                executed" means the certificate of service is signed by an immigration officer,
                and with regard to the Form I-871, "fully executed" means that the decision,
 4
                order, and officer's certification is signed by an immigration officer.

 5     C.   To implement paragraphs III(A)-(B), Defendants shall take the following measures:
             1. ICE shall include the requirements specified in paragraphs III(A)-(B) in any
 6
                future published training guide or manual that addresses its procedures with
                regard to persons subject to either reinstated orders of removal under 8 U.S.C.
 7
                § 1231(a)(5) or administrative orders of removal under 8 U.S.C. § 1228(b).
 8     D.   The reasonable fear determination period commences once USCIS receives a
            "proper" referral package from ICE.
 9
             1. If a referral package is not "proper" because it does not contain the
10              documentation required by paragraph III(B), USCIS shall coordinate with ICE
                immediately, as is practicable, to obtain such documentation. In such a case,
11              the reasonable fear determination period commences following USCIS's
                receipt of a "proper" referral package.
12
       E.   By November 2, 2015, or 30 calendar days after the Effective Date whichever
13
            occurs later in time, USCIS shall achieve an average national reasonable fear
            determination period of no more than ten (I 0) days. The average shaH be cal culated
14
            on a monthly basis, and shall not include cases in which a c ia member withdraws
            his or her request for a reasonable fear determination. An average often (10) days
15          is achieved if the average is less than 10.5 days.
       F.   Any request by the individual or the individual's representative to defer the
16          reasonable fear interview, if approved by USCIS, shall toll the reasonable fear
            determination period. The tolling period shall be limited to the time period agreed
17
            to by USCIS and requested by the individual or the individual's representative to
            defer the interview or, if no time period is s pecified, a period no longer than 10
18
            days. In addition, refusal to participate in the reasonable fear interview or accept
19
            service ofwritten documentation ofthe reasonable fear determination shall toll the
            reasonable fear determination period during the length of the refusal to participate
20          or accept service.
             1. Nothing in this provision shall be read to prevent an individual or an
21              individual's representative from requesting deferral of more than 10 days, or
                multiple deferrals. Nor shall this provision be read to require USCIS to grant
22
                any such deferral request or to explain its reasons for denying the request.
23     G.   As provided in 8 C.F.R. § 208.31(b), exceptional circumstances shall toll the
            reasonable fear determination period during the existence of such exceptional
24          circumstances. Exceptional circumstances do not include unusual but reasonably
            foreseeable circumstances, shall be determined on an individualized basis, and shall
25          be of limited duration.
26     H.   By November 2, 2015, or 30 calendar days after the Effective Date, whichever is
            later in time, USCIS shall ensure that no Class Member's reasonable fear
27          determination period exceeds 20 days, not including any tolling or delays due to

28
                            Settlement Agreement and Release-S
     Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 9 of 15




            exceptional circumstances. USCIS shall immediately report to the Director of the
 1          Asylum Division all individual cases that exceed 20 days.
 2           1. Notice shall be provided to Class Counsel, along with a remedial plan of
                action, within one day of any such reporting.
 3
             2. An update will be provided to Class Counsel within five further days
 4
                indicating whether the reasonable fear determination has been completed.
             3. If the reasonable fear determination for a particular Class Member has not
 5              been completed within 26 days, not including any tolling or delays due to
                exceptional circumstances, the dispute resolution procedure provided in this
 6              Agreement does not preclude Plaintiffs or the particular individual Class
                Members from taking any action they may deem appropriate, including
 7
                seeking individualized relief. Moreover, an individual Class Member whose
                reasonable fear determination has not been completed within 26 days, not
 8
                including any tolling or delays due to exceptional circumstances, may seek
 9
                enforcement of this Agreement, and remedies for such violation, from the
                Court without having to follow or be bound by the Alternative Dispute
10              Resolution provisions in this Agreement.
       I.   Starting 90 days after the Agreement Date, or 30 calendar days after the Effective
11          Date, whichever date is later in time, USCIS will provide to Class Counsel on the
            15 1h day of the month (unless such date fall s on a weekend or federal holiday, and
12
            then on the first non-weekend or federal holiday date following the 151h date of the
            month) a monthly report reflecting both completed and pending reasonab le fear
13
            cases for the prior month. The reports shall include: the average time for completed
14
            cases, not including cases in which the applicant withdraws his or her request for a
            reasonable fear determination; the average time for cases in which the applicant
15          withdraws his or her request for a reasonable fear determination; the average time
            for pending cases; the number of cases in which the r a onable fear determination
16          period exceeded I 0 day · the number of cases in whi ch the reasonabl e fear
            determination period exceed d 20 days; the number of cases in which the
17          reasonable fear determination period was tolled due to a las Member's. or his or
            her representative' s, request for a deferral; the number of cases in which the
18          reasonable fear determination period was tolled due to a Class Member's alleged
            refusal to participate in the reasonable fear interview or to accept service of the
19          reasonable fear determination; and the number of cases in which the reasonable fem
            determination period was extended based on exceptional circumstances. The
20          statistics shall be reported both by asylum office, and in aggregate for the nation as
            a whole.
21
             I. If twe lve ( 12) consecutive monthly rep rt h          both (i) that US IS has
22              reasonable fear determinati on period averages as provided in paragraph Ill ( )
                above · and (ii) no more than ten (10) individuals per month fl i' wh om USCl S
23              has not made a reasonable fear determination wi thin twenty (20) days, the
                rep rts shall be provided quarterly on the '151JJ day of the month (unless such
24              date fall s on a weekend or federal h o lid~;y , and then on the first non-weekend
                or federal holiday date fo llowing tbe 15L date of the motltb) fo ll owing the end
25              of the quarter. T hereafter if eight consecut ive quarterly reports show both (i)
                that USC I has reasonable fear determinat ion period averages of no more than
26
                ten (I 0) days and (i i) that no more than twenty (20) individual s per quarter for
                whom US IS has not made a reasonable fear determination within twenty
27

28
                            Settlement Agreement and Release-6
           Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 10 of 15




                            (20) days of receipt of a proper referral package, the parties will agree to
 1                          terminate the Agreement.
 2           J.        Starting 90 days after the Effective Date, if Class Counsel so requests, USC IS will
                       provide Class Counsel with relevant documents from the alien files of a sampling
 3                     of Class Members, pursuant to the protective order, including any documentation
                       generated related to Sections III.B, III.F, and III.G ofthis Agreement. Class
 4                     Counsel may request files from no more than 30 Class Members per quarter.
                       Plaintiffs will receive the sampling of relevant documents from files no less
 5                     frequently than on a quarterly basis and within a reasonable period after request.
 6                      1. Class Counsel may contact counsel for Defendants to seek an explanation
                           regarding information contained in any ofthe documents from files produced
 7                         pursuant to this subsection. Within fifteen days after receipt of the notice from
                           Class Counsel, counsel for Defendants shall respond with an explanation.
 8

 9   IV.     DISPUTE RESOLUTION PROCEDURES; CONTINUING JURISDICTION
10           A.        The Court shall retain jurisdiction to supervise the implementation ofthis
                       Agreement and to enforce its terms, and the terms of this Agreement shall be
11                     incorporated into the Order of the Court approving the Agreement.
             B.        The parties agree that the Court will not be asked to exercise jurisdiction to
12
                       supervise the implementation of this Agreement or to enforce its terms until
                       exhaustion of the following dispute resolution process:
13
                  1.      Should Class Counsel believe in good faith that Defendants have failed to
14                        implement specific terms of this Agreement, Class Counsel will promptly notify
                          counsel for Defendants, in writing, of the specific grounds upon which non-
15                        compliance is alleged. Within twenty (20) calendar days after receipt of the
                          notice from Class Counsel, counsel for Defendants shall notify Class Counsel of
16                        Defendants' position and any action it has taken or intends to take in connection
                          therewith. The parties shall negotiate in good faith in an effort to resolve any
17
                          remaining disputes. The parties agree that this negotiation period will be
                          considered exhausted if the parties jointly determine that negotiations have
18
                          reached an impasse.
19                2.      Should Defendru1ts believe in good faith that a properly promulgated regulat ion
                          or statu te materially changes tbe processes for determination fw hether a
20                        claimed fear is reasonable, counsel for Defendants w iII promptly notify lass
                          Coun e l, in writing. Within twenty (20) calendar days after receipt of the notice
21                        from Defendant        las ounsel shall notify Defendants of lass ounsel's
                          p iti n. The parties hall negotiate in good faith in an e ffort to resolve any
22
                          remaining di putes. he parties agree that thi negotiation peri od will be
23
                          cons idered exhausted i Fthe parties jointly determine that negotiations have
                          reached an impasse.
24                3.      If any dispute cannot be resolved informally by either set of counsel for the
                          parties under paragraphs 1 or 2 of this section of the Agreement, counsel shall
25                        notify counsel for the opposing party by letter and request that counsel meet and
                          confer. The parties shall meet within ten (1 0) calendar days of such notice in an
26
                          attempt to arrive at an amicable resolution of the dispute.
27                4.      Upon mutual agreement ofthe parties, and the consent of Magistrate Judge
                          Laurel Beeler, the parties may refer any unresolved dispute to Magistrate Judge
28
                                       Settlement Agreement and Re l ease-7
          Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 11 of 15




                         Beeler for mediation. Such mediation is not a condition precedent to enforce
 1                       this Agreement or terminate the Agreement as moot through a motion in district
                         court. If the parties elect to pursue mediation and the dispute has not been
 2
                         resolved through mediation within 45 days, counsel may seek to enforce the
                         Agreement or terminate the Agreement as moot through a motion in district
 3
                         court.
 4
                 5.      If the parties do not reach resolution under the procedures of Paragraphs 1-4,
 5                       either party may then file a motion requesting that the district court resolve the
                         dispute.
 6               6.      The parties agree that the mediation process shall be conducted confidentially
                         and that no public disclosure shall be made relating to the dispute before or
 7
                         during the mediation process. All documents and information disclosed by
                         either party during the mediation process shall not be admissible in any judicial
 8
                         proceeding. All statements or conclusions ofthe mediator shall not be
 9
                         admissible in any subsequent judicial proceeding.
            C.        The parties agree that any action or proceeding to enforce the terms of this
10                    Agreement or terminate the Agreement as moot shall be brought exclusively in the
                      United States District Court for the Northern District of California. The Court in
11
                      this proceeding shall have the power to award such relief and issue such judgments
                      as the Court deems proper and appropriate.
12

13   v.     TERMS OF ORDER FOR NOTICE, HEARING AND FINAL JUDGMENT
14          A.          oncurrentl y with their filing of this Agreement, lass ounsel and Defendants'
                      Counsel sha ll jointly apply to the ous'l for Preliminary Approval of the eltlement
15                    provided for in this Agreement and entry of a Preliminary Appr val Order. Such
                      Preliminary Approval will seek approva l of a Not ice to the Class substantially in
16                    the form appended hereto as Exhibit A as we!! as a finding that th e following
                      satisfies the publication requirements ofRule 23 of the ·ederal Rules of ivil
17                    Procedure: Within five (5) business days ofthe date of the Preliminary Approval
                      (i) posting lhe otice to tbe Class and this Settlement Agre ment in appropriate
18
                      places on the USCIS public website; (ii) providing the Notice lo the Class and this
19
                      Agreement to USClS Public Engagement Division for distribution to the existing
                      network of commun ity-based and non-profit organ izations who provide advice and
20
                      assistance to immigrants· (iii) providing the Notice to the lass and this Agreement
                      in appropriate places on the website of A LU of Southern alifornia ACLU f
21                    Northern California and Nati nallmmigrant Ju. tice Center; and (iv) p ting or
                      otherwise making avai labl e the Not ice to the Class al al l ICE immigration detention
22                    fac ilities in which C lass Members may be detained, in an area prominently visible
                      to immigration detainees.
23
            B.        If the Settlement contemplated by this Agreement is approved by the Court,
24
                      counsel for the parties shall request that the Court enter a Final Judgment
                      substantially in the form appended hereto as Exhibit B.
25          C.        Within ten (10) business days following the Court's entry ofthe Final Judgment,
                      USCIS will provide the Notice of Final Settlement substantially in the form
26                    appended hereto as Exhibit C to all current Class Members identified under Section
                      III of this Agreement by U.S. Mail to their last address provided to USCIS.
27

28
                                      Settlement Agreement and Release-S
           Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 12 of 15




             D.   USCIS will provide the Notice of Final Settlement substantially in the form
 1                appended hereto as Exhibit C to all future potential Class Members in person, once
                  USCIS receives a proper referral package from ICE.
 2

 3
     VI.    EFFECTIVE DATE OF SETTLEMENT; TERMINATION
 4
             A.   The Effective Date ofthis Agreement shall be the date when all of the following
 5                shall have occurred: (a) entry ofthe Preliminary Approval Order; (b) approval by
                  the Court of this Agreement, following notice to the Class and a fairness hearing, as
 6                prescribed by Rule 23 ofthe Federal Rules of Civil Procedure; and (c) entry by the
                  Court ofFinal Judgment, in all material respects in the form appended hereto as
 7
                  Exhibit B.
 8           B.   In the event that the Court does not approve the Agreement, or the Court's approval
                  of the Agreement or the Final Judgment is reversed, vacated, or terminated, on
 9                appeal, the parties' good-faith adherence to the terms of this Agreement prior to
                  said reversal, vacatur, or termination shall not be considered unlawful.
10
             C.   Defendants' Counsel or Class Counsel shall have the right to terminate this
11                Agreement by providing written notice oftheir election to do so ("Termination
                  Notice") to all other parties hereto within thirty (30) days of (a) the Court's
12                declining to enter the Preliminary Approval Order or modifying that Preliminary
                  Approval Order in any material respect; (b) the Court's declining to approve the
13                Settlement embodied in this Agreement or any material part of it; (c) the Court's
                  declining to enter the Final Judgment or modifying the Final Judgment in any
14                material respect; or (d) the Court of Appeals or the United States Supreme Court's
                  reversing, vacating, or modifying in any material way the Final Judgment.
15
             D.   Except as otherwise provided herein, in the event the Settlement is terminated or
16                modified in any material respect or fails to become effective for any reason, then
                  the Settlement shall be without prejudice and none of its terms shall be effective or
17                enforceable; the parties to this Agreement shall be deemed to have reverted to their
                  respective status in the Action as of the date and time immediately prior to the
18                execution of this Agreement; and except as otherwise expressly provided, the
                  parties shall proceed in all respects as if this Agreement and any related orders had
19                not been entered. In the event the Settlement is terminated or modified in any
                  material respect, the parties shall be deemed not to have waived, not to have
20                modified, or not be estopped from asserting any additional defenses or arguments
                  available to them.
21

22
     VII. TERMINATION OF OBLIGATIONS
23   Unless earlier terminated by operation of Section VI, the obligations of this Agreement shall
     terminate within five (5) years of the Effective Date. All referrals for individuals with a
24   reinstated order of removal or an administrative order of removal who express a fear of return to
     the country of removal and reasonable fear adjudications that remain pending will continue to be
25   treated under the terms of this agreement until a reasonable fear determination is made. By joint
     agreement of all parties, the Agreement may terminate at an earlier date, ifUSCIS meets
26   reporting obligations as set out in paragraph III.I.l.
27

28
                                  Settlement Agreement and Release-9
           Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 13 of 15




     VIII. NO ADMISSION OF WRONGDOING
 1
            A.    This Agreement, whether or not executed, and any proceedings taken pursuant to it:
 2
             1.       shall not be construed to waive, reduce, or otherwise diminish the authority of
 3                    the Defendants to enforce the laws of the United States against Class Members,
                      consistent with the Constitution and laws ofthe United States, and applicable
 4                    regulations;

 5
             2.       shall not be offered or received against the Defendants as evidence of, or
                      construed as or deemed to be evidence of, any presumption, concession, or
 6
                      admission by any of the Defendants of the truth of any fact alleged by the
                      Plaintiffs or the validity of any claim that had been or could have been asserted
 7                    in the Action or in an y liti gati on or the deficiency of any defense that ha been
                      or could have been as erted in the Acti on or of any liability negligence fault,
 8                    or wrongdoing of th e De fendants· or any admission by the Defend ant fa ny
                      violation of or failure to comply with the Constitution, law or regul ations·
 9                    and
10
             3.       shall not be offered or received against th e Defendants as evidence o f a
                      presumption, concession, or admi ss ion of any liability neg li g nee fault, or
11
                      wrongdoing, or in any way referred to for any other reason as against any o f th e
                      parties to this Agreement, in any other c ivil crimin a l or admini strative acti on or
12                    proceeding, other than such proceedings a may be necessary to effectu ate the
                      provisions ofthi Agreeme nt; provided however that if this Agreement i
13                    approved by the Court Defendants may refer to it and rely upon it to effectuate
                      the liability protecti on granted them hereunder.
14

15
     IX.     ATTORNEYS' FEES
     Within 60 days of the Effective Date, Defendants sha ll pay t o C lass Counse l th e sum o f
16
     $ 325,000 to settle and resolve Plaintiffs' c la ims to attorneys' fees and costs under th e . qual
     Access to Justice Act, 28 U.S.C. § 241 2 (the' Attorneys Fee and Co t Amount''), plus
17
     $ 2,047.66 in taxable costs under 28 U.S.C. § 1920. Such payments sha ll sati fy al of
     Defendants ' obligations, if any, under 28 U.S.C. § 24 12 for Plaint iffs artomey fee and costs
18
     related to and for the Action.
19
             A.    The parties agree to the ' Att orneys' Fee and Cost Amount" to avoid further
                   litigation and cost associated with litigating a fee and cost request and to avoid the
20
                   risks attendant to such proceedings.
21
             B.    Defendants shall deliver the Attorneys Fee and Cost Am ount t Class Coun e l by
                   direct wire transfer into Class Counsel s des ignated account, whi ch C lass Co un e l
22
                   shall prov ide t Defendants within -fiv e days oftb e ffective Date. Pla intiffs and
                      lass Counsel acknowl edge that pay ment of the Attorneys Fee and Cost Amount
23
                   by Defendants or any o f them in ac ordance with the wire instru ctions sha ll resolve
                   a ll FDefendants Liabi .l ity for such amount.
24

             C.    Class Counsel shall be fully responsible for the allocation and payment of the
25
                   Attorneys' Fees and Cost Amount among themselves.
26
             D.    In the event that C ia s    unsel seek to enfo rce the term of th e Agreement pursuant
                   to Section IV.C., nothin g in this Agreement shall be interpreted as precluding
27
                   Plaintiffs from seel ing attorn eys fees sole ly for such enforcement action.
28
                                   Settlement Agreement and Release - 10
          Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 14 of 15




 1   X.         ADDITIONAL PROVISIONS
 2         A.     This Agreement, and the obligations incurred herein, shall be in full and final
                  disposition of the Action with prejudice, including any and all Settled Claims against
 3
                  Defendants. On the Effective Date, Plaintiffs and the Plaintiff Class shall be deemed
                  to have fully , finally, and forever released, relinquished, and discharged Defendants
 4
                  of and from any and all Settled Claims.
 5         B.     All of the exhibits attached hereto are hereby incorporated by reference as though
                  fully set forth herein .
 6
           C.     This Agreement may not be modified or amended, nor may any of its provisions be
 7                waived except by a writing signed by all parties hereto or their successors-in-interest.
           D.     The waiver by one party of any breach of this Agreement by any other party shall no
 8                be deemed a waiver of any other prior or subsequent breach of this Agreement.
 9         E.     This Agreement and its exhibits constitute the entire agreement among the parties
                  hereto concerning the Settlement of the Action, and no representations, warranties,
10                or inducements have been made by any party hereto other than those contained and
                  memorialized in such documents.
11
           F.     This Agreement may be executed in one or more counterparts. All executed
12                counterparts and each of them shall be deemed to be one and the same instrument
                  provided that counsel for the parties to this Agreement shall exchange among
13                themselves original signed counterparts.
           G.     This Agreement shall be binding upon, and inure to the benefit of, the successors and
14
                  assigns ofthe parties hereto.
15         H.     DHS expressly reserves its discretion, authority and prerogative to issue new
                  regulations, including any amendments to 8 C.P.R.§ 208.31.
16
           I.     Nothing in this Agreement should be construed as establishing any right or interest in
17                challenging an adverse reasonable fear determination, a reinstatement of removal
                  order, an administrative removal order, a custody or detention determination, or any
18                other DHS or USCIS action, decision, determination, order, form, instruction,
                  training material, delay, or process or procedure, beyond those expressly provided
19                herein or under law.
20
           J.     This Agreement shall not be construed more strictly against one party than another
                  merely by virtue ofthe fact that it, or any part of it, may have been prepared by
21                counsel for one of the parties, it being recognized by the parties that t his Agreement
                  is the result of negotiations between the parties and that all pa11ies have contributed
22                substantially and materially to the preparation of this Agreement.
           K.     All counsel and any other person executing this Agreement and any of the exhibits
23
                  hereto, or any related settlement documents, warrant and represent that they have the
24
                  full authority to do so and that they have the authority to take appropriate action
                  required or permitted to be taken under the Agreement to effectuate its terms.
25         L.     Class Counsel and Defendants' Counsel agree to cooperate fully with one another in
                  seeking Court approval of this Agreement and to promptly agree upon and execute
26                all such other documentation as may be reasonably required to obtain final approval
                  by the Court of the Settlement.
27

28
                                   Settlement Agreement and Release-11
         Case 4:14-cv-01775-YGR Document 140 Filed 04/01/19 Page 15 of 15




         I" r und on belwlf lf!) ·tc ndants :
                                  (
                           r
    2                    --"' ~ c1 ay (> r('--~rr-+-"-'-'..._.. 2o15.

          ~~:;:z';;;:::~
         ~lo: lizatr I I .I • tc .ens , V ,.' B 4 7445
         1\:!ii~wnt Di n.:Ctor, District Court Section
                                1

         Office ofJmmigmtion Litigation Civil Division
         United Stales Department of Justice
         P.O. Box 868, Ben Franklin Station Washiugton, D.C. 20044

         Counsel for Defendants
    'J
         For ami on beh<llf oi'Plaintiffs and the Class:
    8
         l·:XEC'UTED this        11_:... day of    =f"'"'~      , 2015.
          uj~(~
            Mkhnel Kaufman                                                ,James A, Holfcs
ll.                                                                       jrolfcs@.reedsmith.com
            Carmen rguina
            Ahilan Atnlanantham                                           David Z. Smith
            American Civil Liberties Union                                 dzsmith(ii~rcedsmith.com
            of Southern California                                         Timothy R. Carraher
            1313 West 8th Street                                           tcarrahcr@rccr.lsmi lh.com
            Los Angeles, CA 90017                                          Christopher R. Murphy
            213-977-5284                                                   cnnurphey@reedsmith.com
            213-977-5297 (fax)                                             Reed Smith U .P
            mkaufrnan@aclu-sc.org                                          10 South Wacker Drive
.:.6                                                                       ChJcago, IL 60606
            Julia Harumi Mass, Esq.                                        (312) 207-1000
~   •I
            American Civil Liberties Union                                 (312) 207-6400 (fax)
            ofl\orthern California. Inc.
.:.v        39 Dnnnm Street                                                John D. Pingel
            San Francisl:o, CA 94111                                       Reed Smith LLP
            415-621-2493                                                   101 Second Street, Suite 1800
            415-255-8437 (fax)                                             San FranC-isco. CA 94015
21)
            jmass@aclunc.org                                               415-659-5683
                                                                           415-391-8269 (fax)
21                                                                         jpingel(20reedsmith.com
             Chal'lcs Roth
             croth@hem1landal l iance.org
             Claudia Valenzuela
             cvalcnzucla@hcartlandalliunce .org
             National Immigrant Justice Center
24           A I ieartland Alli<~ncc Partner
             208 South LaSalle, Suite 1300
             Chicago, lllinois 60604
             Telephone: (312) 660-1308
             Facsimile: (312) 660- 1505

27       Counsel for Plaintiffs


                                             Sr;~:.tlel:tenl   Agreement    t".tl1<!   Helease.-12
